Case 6:20-cv-00648-CEM-GJK Document 1-3 Filed 04/14/20 Page 1 of 3 PageID 47




                        Exhibit C
Case 6:20-cv-00648-CEM-GJK Document 1-3 Filed 04/14/20 Page 2 of 3 PageID 48




     Int. Cls.: 9 and 10
     Prior U.S. Cls.: 21, 23, 26, 36, 38, 39 and 44
                                                                          Reg. No. 3,398,329
     United States Patent and Trademark Office                             Registered Mar. 18, 2008


                                       TRADEMARK
                                   PRINCIPAL REGISTER




                                           3M
     3M COMPANY (DELAWARE CORPORATION)            ANTIBIOTICS, AND OTHER ORGANISMS AND
     3M CENTER, 220-9E-01                         SUBSTANCES; DIAGNOSTIC APPARATUS FOR
     2501 HUDSON ROAD                             TESTING FOOD; LABORATORY EQUIPMENT
                                                  AND SUPPLIES, NAMELY, TEST TUBES, TEST
     ST. PAUL, MN 55144                           TUBE CAPS, DIP STICKS, RACKS, MICROTITRE
                                                  PLATES AND TRAYS; SECURITY SCANNERS AND
       FOR: FULL LINE OF PARTICULATE, OZONE,      READERS FOR USE IN READING PASSPORTS
     GAS, VAPOR, CHEMICAL, BIOHAZARD AND          AND OTHER FORMS OF IDENTIFICATION;
     OTHER RESPIRATORS, INCLUDING FILTERING       ANTI-THEFT AND LIBRARY MATERIAL CHECK-
     FACE-PIECE RESPIRATORS AND ELASTOMERIC       OUT SECURITY SYSTEMS; RADIO FREQUENCY
     FACE-PIECE RESPIRATORS, OTHER THAN FOR       IDENTIFICATION (RFID) TAGS AND READERS;
     ARTIFICIAL RESPIRATION; FULL LINE OF SELF-   COMPUTER SOFTWARE FOR SUPPLY CHAIN
     RESCUE AND PROTECTION APPARATUS, NAME-       MANAGEMENT FROM SOURCE TO CONSUMP-
     LY, OXYGEN BREATHING UNITS, SUPPLIED-AIR     TION, NAMELY, FOR COLLECTING, STORING
     RESPIRATORS, AND POWERED AIR-PURIFYING       AND MANAGING DATA, AND REPORTING, EX-
     SYSTEMS (PAPRS) RESPIRATORS; CARTRIDGES,     ECUTING AND TRACKING, IN CONNECTION
     FILTERS, AIR TANKS AND OTHER COMPONENT       WITH ENTERPRISE RESOURCE PLANNING, SUP-
     PARTS FOR RESPIRATORS AND BREATHING          PLIER ENABLEMENT, MANUFACTURING, IN-
     UNITS; DUST MASKS; FULL LINE OF PROTEC-      VENTORY CONTROL AND WAREHOUSING,
     TIVE EYEWEAR, NAMELY, SAFETY GOGGLES,        ORDER FULFILLMENT, SHIPPING, TRANSPOR-
     EYEGLASSES AND EYE SHIELDS; FACE-PROTEC-     TATION AND DELIVERY; COMPUTER SOFT-
     TION SHIELDS; EAR PLUGS AND EAR MUFFS TO     WARE FOR USE IN THE MEDICAL AND HEALTH
     ATTENUATE SOUND AND PROTECT HEARING;         CARE FIELDS FOR PROCESSING CLAIMS FOR
     HARD HATS AND OTHER PROTECTIVE HEL-          REIMBURSEMENT, MAINTAINING PATIENT
     METS; WELDING HELMETS; AIR MONITORING        AND MEDICAL RECORDS, CODING AND GROUP-
     DEVICES AND SENSORS FOR MEASURING GASES      ING DATA USED FOR MEDICAL AND HEALTH
     AND VAPOR CONCENTRATION LEVELS; GAS          CARE RESEARCH, AND FOR REPORTING
     DETECTORS FOR DETECTING THE PRESENCE         HEALTH TRENDS AND OTHER MEDICAL DATA;
     OF CARBON MONOXIDE AND OTHER GASES;          AND MEDICAL IMAGING SCANNERS AND RE-
     THERMAL-IMAGING CAMERAS FOR USE BY           LATED SOFTWARE FOR CAPTURING IMAGES OF
     FIREFIGHTERS AND FOR SEARCH AND RESCUE;      THE MOUTH AND TEETH FOR USE IN DENTIS-
     ENVIRONMENTAL SAMPLING AND TESTING IN-       TRY, IN CLASS 9 (U.S. CLS. 21, 23, 26, 36 AND 38).
     STRUMENTS AND EQUIPMENT, NAMELY, ELEC-
     TRONIC LUMINOMETERS, AND RELATED
     SOFTWARE, DOCKING STATIONS AND BATTER-         FIRST USE 0-0-1960; IN COMMERCE 0-0-1960.
     IES, FOR DETECTING, MEASURING AND ANA-
     LYZING CHEMICALS, BIOLOGICAL                   FOR: FULL LINE OF SURGICAL AND MEDICAL
     SUBSTANCES, FOOD RESIDUES AND MICROBES;      MASKS, RESPIRATORS AND FACE AND EYE
     MICROBIOLOGICAL AND CONTAMINANT-TEST-        SHIELDS FOR MEDICAL AND HEALTH-CARE
     ING INSTRUMENTS AND EQUIPMENT, AND           RELATED PERSONNEL; FULL LINE OF ORTHO-
     SOFTWARE RELATED THERETO, FOR DETECT-        PEDIC CASTINGS TAPES, SPLINTS, REINFORCING
     ING, MEASURING AND ANALYZING BACTERIA,       STRIPS, ELASTIC BANDAGES, AND SUPPORT
     INCLUDING PATHOGENS SUCH SALMONELLA          BANDAGES AND COMPRESSION WRAPS; COM-
     AND LISTERIA, ALLERGENS, TOXINS, VITAMINS,   POSITE FABRICS CONTAINING FIBERGLASS
Case 6:20-cv-00648-CEM-GJK Document 1-3 Filed 04/14/20 Page 3 of 3 PageID 49




     AND RESINS FOR USE IN MAKING CASTS; PAD-    ORTHODONTIC APPLIANCES; DENTAL APPARA-
     DING FOR ORTHOPEDIC CASTS; ORTHOPEDIC       TUS, NAMELY, INTRA-ORAL LIGHT SYSTEMS
     CASTING TOOLS; FULL LINE OF STETHOSCOPES;   FOR CURING DENTAL MATERIALS, CERAMIC
     FULL LINE OF SURGICAL MASKS, FACE           USED IN MAKING DENTAL CROWNS, BRIDGES
     SHIELDS, AND RESPIRATORY MASKS FOR MED-     AND OTHER RESTORATIVES; DENTAL INSTRU-
     ICAL PURPOSES; FULL LINE OF SURGICAL AND    MENTS AND KITS COMPRISED OF SUCH INSTRU-
     MEDICAL PROCEDURE DRAPES AND SHEETS;        MENTS, NAMELY, MANDRELS, BURS, DISCS,
     PATIENT ISOLATION DRAPES; MEDICAL-EQUIP-    CUPS, WHEELS, POINTS, BRUSHES AND ABRA-
     MENT ISOLATION DRAPES; NON-ADHERENT         SIVE STRIPS USED TO GRIND, POLISH OR FINISH
     SHEETING FOR BEDS, STRETCHERS AND EXAM      DENTAL RESTORATIVES; DENTAL INSTRU-
     TABLES; SURGICAL GOWNS; COMPRESSION         MENTS, NAMELY, SCISSORS, CRIMPING PLIERS,
     BANDAGES; SURGICAL COMPRESSES; MEDICAL      CONTOURING PLIERS AND IMPRESSION TRAYS;
     THERMOMETERS; FULL LINE OF MEDICAL          ELECTRONIC MIXERS FOR DENTAL COM-
     ELECTRODES WITH OR WITHOUT CHEMICAL         POUNDS; APPLICATORS AND DISPENSERS FOR
     CONDUCTORS AND WET GELS FOR USE IN          DENTAL PRIMERS, CEMENTS, ADHESIVES, IM-
     CARDIAC, ELECTROCARDIOGRAPH, ELECTRO-       PRESSION MATERIALS AND RESTORATIVE MA-
     ENCEPHALOGRAPH AND OTHER TYPES OF PA-       TERIALS; GLASS-FIBER POSTS USED IN DENTAL
     TIENT MONITORING; LEADS AND CONNECTORS      RESTORATIVE PROCEDURES; AND DENT AL
     FOR USE WITH MEDICAL ELECTRODES; DEFI-      PROPHYLAXIS ANGLES AND DENTAL PROPHY-
     BRILLATION PADS; ELECTROSURGICAL PADS,      LAXIS CUPS FOR USE IN CLEANING TEETH AND
     PLATES AND ADAPTERS TO REMOVE RF CUR-       DENTAL HYGIENE PROCEDURES, IN CLASS 10
     RENT FROM A PATIENT'S BODY DURING ELEC-     (U.S. CLS. 26, 39 AND 44).
     TROSURGERY; THERMAL COLD AND HOT
     PACKS FOR FIRST AID AND THERAPEUTIC PUR-      FIRST USE 0-0-1960; IN COMMERCE 0-0-1960.
     POSES; EYE PATCHES FOR MEDICAL USE; PAD-
     DING FOR USE BETWEEN MEDICAL EQUIPMENT        THE MARK CONSISTS OF STANDARD CHAR-
     AND PATIENTS OR FOR ELEVATING OR POSI-      ACTERS WITHOUT CLAIM TO ANY PARTICULAR
     TIONING LIMBS; POUCHES FOR HOLDING SUR-     FONT, STYLE, SIZE, OR COLOR.
     GI CAL AND MEDICAL INSTRUMENTS;
     ISOLATION POUCHES AND BAGS FOR STORING       OWNER OF U.S. REG. NOS. 1,237,168, 2,793,534
     ORGANS, TISSUE AND OTHER BODY PARTS FOR     AND OTHERS.
     TRANSPLANTS AND LABORATORY TESTING;
     FULL LINE OF STERILIZED AND NON-STERI-        SER. NO. 77-257,496, FILED 8-16-2007.
     LIZED FASTENING AND COMPRESSION SURGI-
     CAL WRAPS; AUTOCLAVES FOR MEDICAL USE;      TARAH HARDY, EXAMINING ATTORNEY
